TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




                                         NO. 03-01-00378-CV




                                   John P. Burke, Jr., Appellant

                                                     v.

                              W. D. and Alma Donaghe, Appellees




                  FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
                 NO. 6358-C, HONORABLE DON B. MORGAN, JUDGE PRESIDING




                 The parties have filed a joint motion to dismiss this cause because they have settled their

dispute. We grant the motion and dismiss this cause.




                                                  Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Cause Dismissed on Joint Motion

Filed: May 16, 2002

Do Not Publish